Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	  Applicant's submission filed on 7/5/2022 has been entered. Claim(s) 1-6, 16-29 is/are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Parulkar (U.S. Patent App Pub 20210168052) in view of Guim Bernat (U.S. Patent App Pub 20210144517).

Regarding claim 1,
Parulkar teaches a system, comprising: at least one computing device; and instructions executable in the at least one computing device, wherein when executed the instructions cause the at least one computing device to at least: allocate a set of computing hardware for operation of a radio-based network for a customer; (See paragraphs 21, 28-29, abstract Parulkar teaches allocating hardware to a customer in a 4g/5g/3g/ network.)
monitor usage of computing capacity of the set of computing hardware by the software of the radio-based network and at least one customer workload; and (See paragraphs 28-29, 58,  Parulkar teaches monitoring customer workload usage)
Parulkar does not explicitly teach but Guim Bernat teaches based at least in part on one or more priorities set by the customer, reallocate at least a portion of the computing capacity between the software of the radio-based network and the at least one customer workload.  (See paragraphs 161, 182, 194, 195, Guim Bernat teaches customer priorities used to reallocate or update hardware resources  in 5g (See paragraphs 1182-1183)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Guim Bernat with Parulkar because both deal with resource allocation. The advantage of incorporating the above limitation(s) of Guim Bernat into Parulkar is that Guim Bernat teaches edge computing system improves the total cost of ownership, reduce an application and network latency for network back haul traffic and associated energy consumption, improve service capabilities, and compliance with security or data privacy requirements, therefore making the overall system more robust and efficient. (See paragraphs [0003] - [0005], Guim Bernat)
	Regarding claim 2,
Parulkar and Guim Bernat  teaches the system of claim 1.
Guim Bernat further teaches  wherein reallocating the at least a portion of the computing capacity further comprises: terminating on the computing hardware a first workload corresponding to at least a portion of the software of the radio-based network; and (See paragraphs 1015, 1010,  1020,  Guim Bernat teaches migrating a workload to a different edge)
launching on the computing hardware a second workload corresponding to the at least one customer workload.  (See paragraphs 1015, 1010,  1020, 1029  Guim Bernat teaches launching the new workload on the new edge) See motivation to combine to claim 1.

	Regarding claim 3,
Parulkar and Guim Bernat  teaches the system of claim 2.
Guim Bernat teaches wherein when executed the instructions further cause the at least one computing device to at least launch the first workload on different computing hardware operated by a cloud service provider.  (See paragraphs 1015, 1010,  1020,  Guim Bernat teaches migrating a workload to a different edge launching on a different edge) See motivation to combine to claim 1.
	
	Regarding claim 4,
Parulkar and Guim Bernat  teaches the system of claim 1
Guim Bernat teaches wherein reallocating the at least a portion of the computing capacity further comprises: terminating on the computing hardware a first workload corresponding to the at least one customer workload; and (See paragraphs 205, 208, 665, Guim Berrat teaches terminated a workload on an edge node)
launching on the computing hardware a second workload corresponding to at least a portion of the software of the radio-based network.  (See paragraphs 205, 208, 665, Guim Berrat teaches reallocating resources to another workload) See motivation to combine to claim 1.

	Regarding claim 5,
Parulkar and Guim Bernat  teaches the system of claim 1.
Guim Bernat further teaches wherein when executed the instructions further cause the at least one computing device to at least: determine from the usage that a metric associated with the at least one customer workload meets a threshold; and  (See paragraphs 393, 342, 412, Guim Bernat  teaches determining if a metric is met and or surpassed) generate an alert for the customer in response to the metric meeting the threshold. (See paragraphs 393, 342, 412, Guim Bernat  teaches generate aa notification when a threshold is met and or exceeded) See motivation to combine to claim 1.

	Regarding claim 6,
Parulkar and Guim Bernat  teaches the system of claim 1, wherein when executed the instructions further cause the at least one computing device to at least: determine from the usage that a metric associated with the software of the radio-based network meets a threshold; and (See paragraphs 393, 342, 412, Guim Bernat  teaches determining if a metric is met and or surpassed)
generate an alert for the customer in response to the metric meeting the threshold.  (See paragraphs 393, 342, 412, Guim Bernat  teaches generate an alert) See motivation to combine to claim 1.

Claim(s) 16-29  is/are rejected under 35 U.S.C. 103 as being unpatentable over He (U.S. Patent App Pub 20200275313 in view of Guim Bernat (U.S. Patent App Pub 20210144517).
  	Regarding claim 16,
He teaches a non-transitory computer-readable medium embodying a capacity management service executable in at least one computing device, wherein when executed the capacity management service causes the at least one computing device to at least: determine that a network function workload of a radio-based network operated by a cloud service provider on behalf of a customer has a lower priority in a first computing device than a second workload; (See paragraphs 19, (cloud service provider) 23-24, He teaches determining lower priority loads or portions of loads)
He does not explicitly teach but Guim Bernat teaches transfer the network function workload to a second computing device; and (See paragraphs 1005, 1007, 1015, Guim Bernet teaches  transferring the network workload to another edge)
execute the second workload in the first computing device instead of the network function workload.  (See paragraphs 1005, 1007, 1015, Guim Bernet teaches  transferring the network workload to another edge and executing a second workload based on sla translations)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Guim Bernat with He because both deal with resource allocation. The advantage of incorporating the above limitation(s) of Guim Bernat into He is that Guim Bernat teaches edge computing system improves the total cost of ownership, reduce an application and network latency for network back haul traffic and associated energy consumption, improve service capabilities, and compliance with security or data privacy requirements, therefore making the overall system more robust and efficient. (See paragraphs [0003] - [0005], Guim Bernat)
	Regarding claim 17,
He and Guim Bernat teach the non-transitory computer-readable medium of claim 16, wherein the first computing device is at a cell site, and the second computing device is at a data center operated by the cloud service provider.  (See paragraphs 22, 21, 15, 18, He teaches a cell cite and a cloud site for processing the data)

	Regarding claim 18,	
He and Guim Bernat teach the non-transitory computer-readable medium of claim 16, wherein when executed the capacity management service further causes the at least one computing device to at least: subsequently determine that the network function workload has a higher priority than the other workload based at least in part on a metric; (See paragraphs 85, 22, 13, He teaches executing the network function if it has a higher priority on the first device)
Guim Bernat further teaches transfer the network function workload from the second computing device to the first computing device; and (See paragraphs 1005, 1007, 1015, Guim Bernet teaches  transferring the network workload to another edge)
execute the network function workload in the first computing device instead of the second  workload.   (See paragraphs 1005, 1007, 1015, Guim Bernet teaches  transferring the network workload to another edge and executing a second workload based on sla translations) See motivation to combine for claim 16.


	Regarding claim 19,
He and Guim Bernat teach the non-transitory computer-readable medium of claim 16, wherein the second workload is associated with another customer.  (See paragraphs 13, 41, 42, He teaches workloads are associated with a customer)
 *This claim is likely a design choice type claim which may not be given patentable weight.

	Regarding claim 20,
He and Guim Bernat teach the non-transitory computer-readable medium of claim 16, wherein when executed the capacity management service further causes the at least one computing device to at least transfer the second workload from a third computing device to the first computing device in order to improve a latency performance of the second  workload.  .(See paragraphs 21, 41, 80, He teaches transferring load from third and first device)
*This claim is likely a intended use claim or a claim which has intended use limitations which may not be given patentable weight.

Claims 21-25 list all the same elements of claims 16-20, but in method form rather than medium form.  Therefore, the supporting rationale of the rejection to claims 16-20 applies equally as well to claims 21-25.  

	Regarding claim 26,
He and Guim Bernat teach the computer-implemented method of claim 21, wherein the first computing device is at a location of a customer.  .(See paragraphs 14-16, He teaches the computing device could be a client location ie a client device)

	Regarding claim 27,
He and Guim Bernat teach the computer-implemented method of claim 21, wherein the network function workload comprises a workload from at least one of: a User Plane Function (UPF), an Access and Mobility Management Function 
(AMF), or a Session Management Function (SMF).  (See paragraphs 25, 47, 48, He teaches UPF, SMF, and AMF)

	Regarding claim 28,
He and Guim Bernat teach the computer-implemented method of claim 21, further comprising receiving a specification by the customer of a priority of the second workload.  (See paragraphs 41, 71, He teaches customer priority needs)

	Regarding claim 29,
He and Guim Bernat teach the computer-implemented method of claim 21, further comprising sending an alert to the customer in response to a metric associated with the network function workload or the second  workload meeting a threshold. (See paragraphs 71, 80, 81, He teaches  sending customer alerts)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 

1.Assuncao, U.S. Patent App 20130132971, teaches a shared resource system, method of updating client displays and computer program products therefor. At least one client device locally displays activity with resources shared with the client device. A management system on provider computers that is providing resources shared by the client devices selectively generates prioritized display updates. The management system provides updates to respective client devices according to update priority. Updates may also be ordered for network load balancing.
2. Kim, U.S. Patent App 20150046600, teaches a method of distributing data in a hybrid cloud environment is provided. The method includes receiving a request to execute a service from a client, analyzing service use pattern information of the client based on the received request to execute the service, estimating a work load of the service by using the analyzed service use pattern information, and distributing data related to the service based on the estimated work load.

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 6/30/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444